DETAILED ACTION
   Applicant’s 10/27/2021 response to the previous 08/27/2021 Office action has been considered and entered.

Upon consideration of said Applicant’s 10/27/2021 response the Finality of said previous Office action is withdrawn and the claim is allowed as set forth below.

This is the First Notice of Allowance of claim 1 as amended and filed in Applicant’s 10/27/2021 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed accordingly the earliest effective filing date is 13 March 2018.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 10/27/2021 amendments to the claims and arguments in support thereof with respect to the rejections set forth in section 10 of the previous 08/27/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of JPH-1178467A to Ichimaru and JPH07186665A to Toshiro fails to teach or render obvious a vehicle travel control system installed on a vehicle and comprising: a sensor configured to detect an acceleration or an angular velocity of a sprung mass structure of the vehicle; and a controller configured to: calculate a first sprung parameter being a velocity or a displacement of the sprung mass structure from a detection value detected by the sensor; and apply a high pass filter to the first sprung parameter to acquire a second sprung parameter, wherein when applying the high pass filter, the controller is further configured to: acquire a third sprung parameter by applying a low pass filter to the first sprung parameter; calculate an offset level 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20211029                                                                                                                                                                                                      
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665